 
 
I 
111th CONGRESS
1st Session
H. R. 4112 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2009 
Mr. Yarmuth (for himself, Mr. Roe of Tennessee, Mr. Mollohan, Mr. Gordon of Tennessee, Mr. Chandler, Mr. Tanner, Mr. Davis of Tennessee, and Mr. Moore of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the requirements for windows, doors, and skylights to be eligible for the credit for nonbusiness energy property. 
 
 
1.Modification of standards for windows, doors, and skylights with respect to the credit for nonbusiness energy property 
(a)In generalParagraph (4) of section 25C(c) of the Internal Revenue Code of 1986 is amended by striking is equal to and all that follows and inserting meets the criteria for such components established by the 2010 Energy Star Program Requirements for Residential Windows, Doors, and Skylights, Version 5.0 (or any subsequent version of such requirements which is in effect after January 4, 2010).. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2009. 
 
